Case 13-20227     Doc 289     Filed 02/11/19 Entered 02/11/19 16:54:10           Desc Main
                               Document     Page 1 of 12




                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


        In re:                                      Chapter 7

        ERIC C. ISAACSON and                        Bankruptcy No. 13-20227
        KIMBERLY A ISAACSON,
                    Debtors.                        Honorable Deborah L. Thorne,


       COVER SHEET FOR SECOND AND FINAL FEE APPLICATION OF
               LAW OFFICES OF ZANE L. ZIELINSKI, P.C.

  Name of Applicant:                 Law Offices of Zane L. Zielinski, P.C.

  Authorized to Provide
  Professional Services to:         Joji Takada, not individually, but as the Chapter 7
                                    Trustee of the bankruptcy estate of Eric C. Isaacson
                                    and Kimberly A. Isaacson

  Period for Which                   February 24, 2016 through May 24, 2018
  Compensation is Sought:

  Amount of Fees Sought:             $      9,065

  Amount of Expense                  $         15.84
  Reimbursement Sought:

  This is a:                         Second and Final Application

        The aggregate amount of fees and expenses paid to the Applicant to date for
  services rendered and expenses incurred herein is: $ 6,720       .
Case 13-20227        Doc 289    Filed 02/11/19 Entered 02/11/19 16:54:10           Desc Main
                                 Document     Page 2 of 12




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


        In re:                                       Chapter 7

        ERIC C. ISAACSON and                         Bankruptcy No. 13-20227
        KIMBERLY A ISAACSON,
                     Debtors.                         Honorable Deborah L. Thorne,


             TRUSTEE’S SECOND AND FINAL APPLICATION FOR
                   COMPENSATION OF HIS COUNSEL,
                LAW OFFICES OF ZANE L. ZIELINSKI, P.C.
        Joji Takada, not individually, but as Chapter 7 trustee (the “Trustee”) of the
  bankruptcy estate of Eric C. Isaacson and Kimberly A. Isaacson (the “Debtors”),
  hereby submits his Second and Final application (the “Application”), pursuant to 11
  U.S.C. §§ 330, 331 and 507(a)(1), seeking compensation totaling $9,065.00 for legal
  services performed by the Law Office of Zane L. Zielinski, P.C. (“LOZZ”), counsel to
  the Trustee, during the period of February 24, 2016, through and including May 30,
  2018 (the “Application Period”) and $15.84 in expenses incurred in connection with
  those services. In support of its Application, LOZZ respectfully states as follows:

                                      JURISDICTION
        1.       This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157
  and 1334, and Local Rule 40.3.1(a) of the United States District Court for the Northern
  District of Illinois.

        2.       Venue of the above-captioned case (the “Case”) and of this motion is
  proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       This matter is a core proceeding within the meaning of 28 U.S.C. §§
  157(b)(1) and (b)(2)(A).
Case 13-20227       Doc 289     Filed 02/11/19 Entered 02/11/19 16:54:10           Desc Main
                                 Document     Page 3 of 12


                                      BACKGROUND
         4.        On May 14, 2013, Debtor filed a voluntary petition for relief under
  Chapter 13 of Title 11 of the U.S. Code (the “Bankruptcy Code”) in the United States
  Bankruptcy Court for the Northern District of Illinois, Eastern Division.
         5.        On October 4, 2013, the Court converted the case to a case under
  Chapter 11 of the Bankruptcy Code.
         6.        On October 29, 2014, the Court converted the Case to a case under
  Chapter 7 of the Bankruptcy Code.
         7.        Joji Takada is the duly appointed and qualified Chapter 7 Trustee.
                                 STATUS OF THE CASE
        8.    During his investigation of the Debtors estate, the Trustee identified three
  areas of concerns.

        9.    First, the Trustee had concerned related to the Debtors’ timely disclosure of
  their assets, and decided that the estate should pursue a complaint seeking to deny the
  Debtors’ discharge (the “727 Complaint”).

        10.   The 727 Complaint is concluded, and the Trustee retained special counsel
  to prosecute the 727 Complaint. Due to timing on retention of special counsel, LOZZ
  revised and prepared the 727 Complaint.

        11.   In addition, due to conflicts issue LOZZ had to handle certain conflict
  related issued

        12.   Further, LOZZ review and objected to claims.

                                   FEE APPLICATION
        13.    To aid the Court in its review of this Application, the Trustee’s counsel has
  divided this Application into three parts. Part I describes the practical and legal issues
  encountered by the Trustee’s counsel, and actions taken and results obtained by
  counsel. Part II describes the qualifications and areas of expertise of the Trustee’s
  attorneys. Part III describes the manner in which fees and expenses were calculated by
  the Trustee’s attorneys.
Case 13-20227        Doc 289     Filed 02/11/19 Entered 02/11/19 16:54:10         Desc Main
                                  Document     Page 4 of 12


  I.       Services Performed
            A. 727 Complaint                                                        $3,570
         LOZZ spent 10.2 hours at a cost of $3,570 on issues related to the pending 727
  Complaint seeking to deny the Debtors discharge. LOZZ met with the Trustee and
  proposed special counsel, retained special counsel, and reviewed and revised the 727
  complaint against the Debtors. In addition, LOZZ reviewed matters related to potential
  settlement of the 727 complaint.

            B. Administration                                                       $3,605
         LOZZ spent 10.30 hours at the cost of $3,605 on issues related to the
  administration of the estate. LOZZ conferred with the Trustee regarding the status of
  the liquidation of the estate, including issue related to an undisclosed performance
  bonus. In addition LOZZ billed 1 hour for the preparation of the Second and Final fee
  application.

            C. Claims                                                            $1,890
         LOZZ spent 5.4 hours at the cost of $1,890 on issues related to reviewing an
  objecting to claims.

  II.      Attorneys Providing Services for this Estate
          Zane L. Zielinski (ZZ) is the partner of LOZZ. Prior to attending law school, Mr.
  Zielinski worked for Chicago Title and Trust Company. Mr. Zielinski is a 2002
  graduate of Chicago-Kent College of Law, where he was a member of the Editorial
  Board of the Chicago-Kent Law Review and was elected to the Order of the Coif. Mr.
  Zielinski specializes in bankruptcy law, real estate law, and has represented trustees,
  debtors and creditors in bankruptcy cases. Mr. Zielinski has been involved in the day-
  to-day representation of the Trustee.

  III. Calculation of Time and Fees

          The Trustee filed his application employ Zane L. Zielinski and Law Offices of
       Zane L. Zielinski as Counsel to the Trustee. See Dkt. No. 244. The application was
       granted on December 8, 2015, retroactive to December 1, 2015. See Dkt. No. 250.
Case 13-20227        Doc 289     Filed 02/11/19 Entered 02/11/19 16:54:10             Desc Main
                                  Document     Page 5 of 12



         This is the Trustee’s Second and Final application for compensation and
      reimbursement of fees and expenses incurred by LOZZ during the Application
      Period.1

         LOZZ’s professionals spent a total of 25.9 hours providing necessary legal
      services for the Trustee. As a result, LOZZ requests compensation in the amount of
      $9,065 for actual, necessary legal services performed.

         LOZZ maintains contemporaneous written records of the time expended by its
      professionals and expenses incurred. Copies of such records for this Case are
      grouped and attached hereto as an Exhibit A.

             LOZZ has incurred $15.84 in expense related to this case. A copy of the
      expense record (if necessary) for this Case is attached hereto as Exhibit A.

         The hourly rates charged are the regular hourly rates charged by the firm to its
      clients. The average hourly rate is $350.

         LOZZ does not bill its clients or seek compensation in this Application for its
      overhead expenses.

         LOZZ worked to avoid any duplication of effort, and in instances where more
      than one attorney billed for a project, there was either a need for multiple attorneys’
      involvement or the time of one of the attorneys was voluntarily written off.

        No agreement or understanding exists between LOZZ and any other person for
      the sharing of compensation received or to be received in connection with this Case,
      other than as disclosed or authorized pursuant to 11 U.S.C. §§ 327, 328, 330 and
      331.
        No compensation has been promised to LOZZ other than as disclosed or
      approved by this Court. LOZZ certifies that there is no agreement between the firm
      and any other party regarding the sharing of fees except with the firm’s partners, nor
      has the firm discussed or negotiated the amount of its fees with any party except the
      Trustee.



  1In addition to this Fee Application, the Trustee’s former firm will be submitting a fee
  application for work performed prior to December 1, 2015.
Case 13-20227        Doc 289   Filed 02/11/19 Entered 02/11/19 16:54:10           Desc Main
                                Document     Page 6 of 12


      Finally, LOZZ represents that it is and remains a disinterested party and does not
   hold any relationship adverse to the Estate.

                       BASIS FOR THE REQUESTED RELIEF
      Under Section 330(a)(1)(A), the Court may award a professional person
  “reasonable compensation for actual, necessary services rendered[.]” 11 U.S.C.
  § 330(a)(1)(A). Section 330(a) further provides:
         In determining the amount of reasonable compensation to be awarded,
         the court shall consider the nature, the extent, and the value of such
         services, taking into account all relevant factors, including—(A) the time
         spent on such services; (B) the rates charged for such services; (C)
         whether the services were necessary to the administration of, or
         beneficial at the time at which the service was rendered toward the
         completion of, a case under [the Bankruptcy Code]; (D) whether the
         services were performed within a reasonable amount of time
         commensurate with the complexity, importance, and nature of the
         problem, issue, or task addressed; and (E) whether the compensation is
         reasonable, based on the customary compensation charged by comparably
         skilled practitioners in cases other than cases under this title.

  Id. § 330(a)(3).
        In determining the “extent and value of compensation,” the Seventh Circuit
  endorses the “‘lodestar’ approach—multiplying the number of actual and necessary
  hours reasonably expended by a reasonable hourly rate[.]” In re Wildman, 72 B.R.
  700, 712 (Bankr. N.D. Ill. 1987) (Schmetterer, J.); accord In re UNR Indus., 986 F.2d
  207, 210-11 (7th Cir. 1993) (lodestar approach provides fair compensation under
  Section 330); see also City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (“The
  ‘lodestar’ figure has, as its name suggests, become the guiding light of our fee-shifting
  jurisprudence. We have established a ‘strong presumption’ that the lodestar represents
  the ‘reasonable’ fee[.]”).

       The Seventh Circuit has mandated that an “attorney’s actual billing rate … is
  considered to be the presumptive market rate.” Small, 264 F.3d at 707. Moreover,
  “[t]he lawyer’s regular rate is strongly presumed to be the market rate for his or her
  services.” Moriarty v. Svec, 233 F.3d 955, 965 (7th Cir. 2000) (emphasis added), cert.
  denied, 532 U.S. 1066 (2001).
Case 13-20227       Doc 289    Filed 02/11/19 Entered 02/11/19 16:54:10             Desc Main
                                Document     Page 7 of 12



       Additionally, under generally accepted standards, if the services of an attorney
  employed under Section 327 are reasonably likely to benefit the estate, they should be
  compensable. See Andrews & Kurth LLP v. Family Snacks, Inc. (In re Pro-Snax
  Distributors, Inc.),157 F.3d 414, 421 (5th Cir. 1998); In re Ames Dep’t Stores, Inc., 76
  F.3d 66, 71 (2d Cir. 1996); 2 Lawrence P. King, Collier on Bankruptcy ¶ 330.04 at
  330-43 (15th ed. rev. 1999); cf. 11 U.S.C. § 330(a)(4)(A)(ii)(I). In this same context,
  “[n]ecessary services are those that aid the professional’s client in fulfilling its duties
  under the Code.” In re Ben Franklin Retail Store, Inc., 227 B.R. 268, 270 (Bankr. N.D.
  Ill. 1998) (Barliant, J.).

      The average hourly billing rate for the attorneys who performed the Services—that
  is, the “lodestar” rate—is $350.00. This average rate is fair and reasonable in light of
  the services provided and the experience of LOZZ’s professionals. Moreover, the
  compensation requested by the LOZZ is reasonable based upon the customary
  compensation charged by comparably skilled practitioners in either non-bankruptcy or
  bankruptcy cases.
Case 13-20227     Doc 289     Filed 02/11/19 Entered 02/11/19 16:54:10           Desc Main
                               Document     Page 8 of 12


                                         NOTICE
     Pursuant to Federal Rule, Bankruptcy Procedure 2002, this Application was served
  on all creditors that have timely filed claims, the U.S. Trustee, and the Debtor’s
  attorney.

      WHEREFORE, LOZZ respectfully requests that this Court enter an Order: a)
  allowing LOZZ compensation for actual, necessary legal services in the amount of
  $9,065; b) authorizing the reimbursement of actual and necessary expenses of $15.84;
  c) authorizing the Trustee to pay LOZZ’s compensation and expense; and d) granting
  such other relief as the Court deems just and equitable.

                                              Respectfully submitted,
  May 30, 2018
                                              Joji Takada, not individually, but as
                                              Chapter 7 Trustee of the bankruptcy
                                              estate of Eric C. Isaacson and
                                              Kimberly A. Isaacson,

                                                By: /s/ Zane Zielinski
                                                     One of his attorneys
  Zane L. Zielinski (6278776)
  THE LAW OFFICE OF
       ZANE L. ZIELINSKI, P.C.
  6336 North Cicero Avenue, Suite 201
  Chicago, Illinois 60646
  d. 773-877-3191
  f. 815-846-8516
  e. trustee@zanezielinski.com
                          Case 13-20227   Doc 289    Filed 02/11/19 Entered 02/11/19 16:54:10   Desc Main
                                                      Document     Page 9 of 12

727 Complaint
     Date             Matter       Lwyr      Hours         Rate        Amount                       Explanation
                                                                                    Review complaint related to Debtor's failure
                                                                                    to comply with court order, review
                                                                                    communications related to same, and request
                                                                                    count to be withdraw (1.6); conference with
                                                                                    Joji Takada regarding open issues on
       5/4/2016 727 Complaint    ZZ                   2    $350.00          $700.00 complaint (.4)


                                                                                    Review and revise pre-trial order related to
                                                                                    discharge complaint (.9); telephone call with
                                                                                    John Landis related to settlement of the
                                                                                    discharge action that would be agreeable to
                                                                                    the Trustee (.4); conferenc with Joji Takada
                                                                                    regarding status of complaitn and settlement
                                                                                    terms (.3); telephone call with Daniel Rubin
       5/9/2016 727 Complaint    ZZ                  1.8   $350.00          $630.00 regarding same (.2)
                                                                                    Review settlement proposal from Arnold
      5/16/2016 727 Complaint    ZZ                  0.6   $350.00          $210.00 Landis
                                                                                    Review subpoeana to Joji Takda (.2);
                                                                                    telephone call with Daniel Rubin related to
      5/19/2016 727 Complaint    ZZ                  0.4   $350.00          $140.00 producing responses (.2)


                                                                                    Review and prepare documents response to
                                                                                    open discovery requests on the trustee's notes
      5/23/2016 727 complaint    ZZ                  1.6   $350.00          $560.00 on the 341 meeting and investigations



                                                                                     EXHIBIT A
                         Case 13-20227   Doc 289    Filed 02/11/19 Entered 02/11/19 16:54:10   Desc Main
                                                    Document      Page 10 of 12

    Date             Matter       Lwyr      Hours         Rate        Amount                         Explanation
                                                                                    Prepare for and attend first day of trial with
                                                                                    Joji Takada related to open issues, discovery
                                                                                    responses, witness issues, and settlement
     5/25/2016 727 Complaint    ZZ                 3.10   $350.00         $1,085.00 negotiations
     2/16/2017 727 Complaint    ZZ                 0.70   $350.00          $245.00 Review final opinion in adversary
                                                   10.2                   $3,570.00


ADMINISTRATION
                                                                                   Prepare for and appear in court on bank's
                                                                                   motion to dismiss (.9) communicate with
                                                                                   counsel related to releasing motion to dismiss
                                                                                   (.2); draft memo to trustee relasted to status
     2/24/2016 Administation    ZZ                 1.20   $350.00          $420.00 (.1)
                                                                                   Prepare for and attend first interim
      3/8/2018 Administation    ZZ                 0.90   $350.00          $315.00 application for compensation
                                                                                   Review and revised proposed distribution
     5/19/2016 Administation    ZZ                 1.30   $350.00          $455.00 report for creditors


                                                                                    Draft demand letter to Arnald Landis related
                                                                                    to undisclosed performance bonus (1.2);
                                                                                    research legal status of performance bonus
     6/13/2016 Administation    ZZ                 3.30   $350.00         $1,155.00 and ability for trustee to turnover (2.1)
                                                                                    Review draft re-affirmation agreement that
      3/2/2017 Administation    ZZ                 0.80   $350.00          $280.00 settles adversary issues
                          Case 13-20227   Doc 289     Filed 02/11/19 Entered 02/11/19 16:54:10   Desc Main
                                                      Document      Page 11 of 12

     Date             Matter       Lwyr      Hours          Rate        Amount                        Explanation

                                                                                     Review details regarding status of
       8/9/2016 Administation    ZZ                  0.20   $350.00           $70.00 employment and potential undisclosed assets
                                                                                     telephone call with Arnold Landis regarding
                                                                                     bonus issues/settlement of complaint (.4);
                                                                                     conference with Jojit takada regarding
     11/29/2016 Administation    ZZ                  0.60   $350.00          $210.00 seetlement issue (.2)
                                                                                     Review letter from David Lloyd regarding
                                                                                     settlement of debt issues, and status of
                                                                                     turnover of funds to trustee (.3); conference
                                                                                     with trustee regarding issues related to
                                                                                     request (.3); respond to David Lloyd via
     12/16/2016 Administation    ZZ                  0.80   $350.00          $280.00 telephone call on issues (.2)


                                                                                     Communicate with david lloyd related to
      5/17/2017 Administation    ZZ                  0.20   $350.00           $70.00 documents needed to complete final taxes
      5/24/2018 Administation    ZZ                     1   $350.00          $350.00 Draft final fee application
                                                    10.30                   $3,605.00



Claim Objection
                                                                                      review secured claims filed in the case (.6);
                                                                                      review communications between trustee and
                                                                                      secured creditors related to release of claims
                                                                                      (.2); draft omnibus objection to secured
      4/15/2018 Claims           ZZ                   2.9   $350.00         $1,015.00 claims (2.1).
                               Case 13-20227       Doc 289    Filed 02/11/19 Entered 02/11/19 16:54:10   Desc Main
                                                              Document      Page 12 of 12

        Date                Matter      Lwyr          Hours         Rate        Amount                         Explanation
                                                                                             Conference with Trustee regarding claim
         4/16/2018 Claims             ZZ                      0.4   $350.00          $140.00 issues (.1); revise omnibus objection (.3)
                                                                                             Prepare for and appear in court on omnibus
         5/22/2018 Claims             ZZ                      0.9   $350.00          $315.00 objection (.9)
                                                                                             review and confirm filed claims against
                                                                                             scheduled related to proposed distribution for
         5/24/2018 Claims             ZZ                      1.2   $350.00          $420.00 the Debtor's creditors
Total                                                         5.4                   $1,890.00

                  Total
                  Hours                                    25.9
                  Time                                $9,065.00
Disbursements
copies (fee App/Ob82 copies at .10         $8.20
Postage (Fee)     6*.89                    $5.34
Postage (objection 2*1.15                  $2.30
                                        $15.84
